By the Court.
There is nothing erroneous in the judgment complained of. The continental, state and town bounties were accumulative encouragements to enlist; and every soldier that enlisted was entitled to them all, notwithstanding he was hired by one or two men thus to enlist; for the act of assembly passed in May A. D. 1777, exempting any two men that should hire one to enlist into the army, doth not take away any of the premiums offered by the public, but allowed him to take the whole, as an inducement to engage for a less sum from those who hired him.
The declaration alleges, that on the 6th of May, the plaintiff being an inhabitant of East Windsor, did enlist a soldier in one of this state’s regiments in the continental army, for three years, agreeable to the proposals of the general assembly, being induced thereto by the vote of said town.
The defendants in their plea admit the vote of the town; they state the act of assembly passed in May A. D. 1777, excusing two men that should hire one; they say that on the 26th. of said May the plaintiff was hired by two men to enlist, and that in fact he enlisted into one of the battalions raised by this state in the continental army, for three years; whereby said two men were exempted during that term, and thereupon the defendants say the plaintiff did not enlist pursuant to the vote of said town, but by the procurement of said two men.
The defendants have admitted everything in their plea which is necessary to entitle the plaintiff to a recovery, provided a soldier, who enlisted by the hiiing or procurement of two men, is entitled to the premium — for although they say he was hired and enlisted on the 27th of May, yet as they have not traversed his. enlisting on the 6th of May, which is directly averred, it is admitted.
The only question then before the court is — Whether a soldier, hired by two men to enlist, etc. is entitled to the public bounties.
*532The court are of opinion that he is; for 1st. He is counted for one of the town’s quota. 2d. He goes to fill one of the regiments exacted from the state. 3d. He is induced thereby to accept so much less from the two men, who hired him. 4th. The two men who hired him, are deducted from the list of effective men in that town, on which future levies are to be made. Thus it is in all respects just and works no injury to any.
The Chief Judge dissented from the court in the judgment.